DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 01, 2021 has been entered.

Response to Amendment
The amendments, filed on February 01, 2021, have been entered. Applicant amended claims 1, 9, and 11 and cancelled claims 7, 8, and 12. Claims 1-6 and 9-11 remain pending in the application.

Response to Arguments
Applicant’s arguments, filed on February 01, 2021, with respect to the Final Office Action dated October 30, 2020, have been fully considered and they are persuasive in regard to claim objection, 35 U.S.C. 112(b) rejections related to “a data file”, and 35 U.S.C. 103 rejections but they are not persuasive in regard to U.S.C. 112(b) rejections to claim 9 related to “about”.  Therefore, 
Previous objections to claims are withdrawn.
Previous 35 U.S.C. 112(b) rejections related to “a data file” are withdrawn.
Previous 35 U.S.C. 103 rejections are withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11 recites limitations “detect the internet speed of the user device: if the internet speed is at or above a threshold speed, send the message and the data file using an email service provider; if the internet speed is below the threshold speed, send the message to the remote server and cause the remote server to retrieve the data file from the database and send the message and the data file to the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 depends on claim 8 while claim 8 is cancelled thus rendering claim 9 indefinite. 
Claim 9 recites “about 40” where “about” is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 9 recites “MB” in line 2. It is not clear what the term “MB” means. For the examination purpose, the term “MB” shall be interpreted as the acronym for Megabytes or Megabits.
Claim 10 depends on claim 8 while claim 8 is cancelled thus rendering claim 10 indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Beausoleil et al. (US PGPUB No. US 20160285795 A1), hereinafter, Beausoleil, in view an online NPL document by Williams, (How_to_Share_Photos_and_Videos_From_an_iOS_Device, Posting date: 5 January, 2018, URL: https://computers.tutsplus.com/tutorials/how-to-share-photos-and-videos-from-an-ios-device--cms-29870), hereinafter, Williams, and further in view of Tichauer et al. (US PGPUB No. 20170214642), hereinafter, Tichauer .
Regarding claim 1:
Beausoleil teaches:
(see Fig.1 and paragraph 0040 teach system 100 with cloud-based content management system 106 (remote server)): 
a user device associated with the user and including a controller, wherein the user device is in communication with the remote server (Paragraph 0040, lines 1-4, teaches user communicates with the content management system via the client device 102 as stated “In system 100, a user can interact with content management system 106 through client devices 102.sub.1, 102.sub.2, . . . , 102.sub.n (collectively "102") connected to network 104 by direct and/or indirect communication”. Paragraph 0041, teaches a client-side application (controller) for communicating with content management system as stated in lines 11-13 “the client-side application can present a user interface (UI) for the user to interact with content management system 106”; 
a memory coupled to the controller configured to store program instructions executable by the controller (see Fig. 17A & 17B shows components of a client device. Paragraph 0159 teaches storage to store software modules as stated “The storage device 1730 can include software modules 1732, 1734, and 1736 for controlling the processor 1710”); 
a database in communication with the remote server, wherein the database stores data (Fig.1 shows g the content management system include content storage 160 (database). Paragraph 0042, lines 1-4, states “Content management system 106 can make it possible for a user to store content, as well as perform a variety of content management tasks, such as retrieve, modify, browse, and/or share the content”. Paragraph 0046, lines 1-3, states “The content can be stored in content storage 160. Content storage 160 can be a storage device, multiple storage devices, or a server”); 
wherein in response to executing the program instructions, the controller is configured to: provide a copy of a data file from the user device to the database (paragraph 0049, lines 1-3, teaches content management system automatically synchronize with the client device i.e. a copy of content (data file) is provided to the content management system as stated “Content management system 106 can be configured to support automatic synchronization of content from one or more client devices 102”. Paragraph 0049 further states “For example, client device 102.sub.i can include client software, which synchronizes, through a synchronization module 132 at content management system 106, content in client device 102.sub.i's file system with the content in an associated user account. In some cases, the client software can synchronize any changes to content in a designated folder and its sub-folders, such as new, deleted, modified, copied, or moved files or folders” );
 generate a message ; receive input from the user to send the message and the data file to a receiver ( paragraph 0078, lines 3-6, states “For example, a user can compose a message using graphical element 318 and add a content item to the message by selecting graphical element 320”. Paragraph 00125 teaches sending the content to the receiver via server as stated, in lines 22-26, “For example, workspace server can send the external user an email or text message (e.g., SMS) that includes the content of the workspace message in which the external user was mentioned”); 
provide, through a user interface, a first option and a second option for sending the message and one of the data file and a copy of the data file, respectively, to the receiver (paragraph 0078, lines 5-9, teaches providing a browser interface with option to select a content from local file system or from the cloud as stated  “Upon selection of graphical element 320, a file browser interface can be presented that allows the user to select a content item from the client device's local file system, from the shared folder associated with the workspace and/or from a network resource (e.g., the Internet)”); 
Beausoleil does not explicitly teach receive a selection from the user between the first option and the second option; if the user selects the first option, send the message and the data file using an email service provider; and if the user selects the second option, send the message to the remote server and cause the remote server to retrieve the copy of the data file from the database and send the copy of the data file and the message to the receiver ( Beausoleil teaches providing first and second options via user interface to select the content from either local files system or remote server, as shown above. Fig. 7 shows client device includes email client. Although, Beausoleil does not explicitly describe the sequence of actions associate with the first and second options as recited by the claim limitation, Beausoleil suggests the content and message can be sent via email if content is selected from local file system and via remote server if selected from remote server. Paragraph 00125, lines 22-26, discuss sending the content to the receiver via remote server).
Williams teach:
receive a selection from the user between the first option and the second option (Fig in page 14 shows selection option via user interface for taping the Mail icon in the user interface as a first option and iCloud Photo Sharing icon as a second option);
 if the user selects the first option, send the message and the data file using an email service provider (pages 8-9 as teaches sending message and files via email as stated “Tap the Mail icon on the Home Screen and then press the Compose New Message icon. Enter the email address of the recipient in the To field”); and
if the user selects the second option, cause the remote server to retrieve the copy of the data file from the database and send the copy of the data file to the receiver (see iCloud Photo Sharing section in page 11 teaching sending via icloud. Page 12 teaches the icloud retrieves the album via URL and present to the receiver).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beausoleil to incorporate the teaching of Williams to integrate various sharing option via user interface with the WS GUI of client-side application (controller) for having a multiple ways of sharing files and message. One would have been motivated to do so because such integration facilitates sending data and message in an appropriate way depending on the files size (since files of size of more than 20MB cannot be send via email attachment whereas files of size up to 5GB can be sent via remove server (see first and second paragraphs of page 9 of Williams)).
Tichauer teaches send the message to the remote server and cause the remote server to retrieve the copy of the data file from the database and send the copy of the data file and the message to the receiver (paragraph 0037 teaches a communication terminal sends the message to a communication server and the communication server retrieve the copy of the media file and sends the message and the media file copy to the recipient as stated “the presence of a unique identifier in a message received from a communication terminal as communication terminal 30 triggers the message management agent 19 to retrieve the applicable media file copy or copies from media server(s) 29 and reformat the message from the sender such that it includes the media file copy or specifies an address (e.g. a uniform resource locator or URL address) from which the message recipient(s) may download the media file copy.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beausoleil to incorporate the teaching of Tichauer sending the message to the communication server and sending the message and media file copy to the recipient by the communication server. One would have been motivated to so improve the efficiency of the use of network resources (see paragraph 0006 of Tichauer).
As to claim 2, the rejection of claim 1 is incorporate. Beausoleil, in view of Williams and Tichauer, teaches all the limitations of claim 1 as shown above.
	Beausoleil further teaches wherein the remote server automatically retrieves the data file from the database and sends it to the receiver ( paragraph 0078 teaches WS GUI communicate with the server and trigger synchronization of the newly added content as stated, in lines 21-27, “If the content item is not already in the shared folder associated with the workspace, the selected content item can be copied into the local shared folder (e.g., shared folder 214 on client device 210) and WS GUI 300 can trigger (e.g., almost immediately) synchronization of the newly added content item with shared folders 234 and 244, as described above”. Paragraph 00125 teaches sending the content to the receiver via server as stated, in lines 22-26, “For example, workspace server can send the external user an email or text message (e.g., SMS) that includes the content of the workspace message in which the external user was mentioned”).
As to claim 6, the rejection of claim 1 is incorporate.  Beausoleil, in view of Williams and Tichauer, teaches all the limitations of claim 1 as shown above.
	Beausoleil further teaches wherein the user device is a mobile phone (paragraph 0040, lines 4-9, teaches the user device can be a mobile phone).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Beausoleil, in view of, Williams, further in view of Tichauer, and further in view of Goh et al. (US PGPUB No. US 20060155811 A1), hereinafter, Goh. 
As to claim 3, the rejection of claim 1 is incorporate. Beausoleil, in view of Williams and Tichauer, teaches all the limitations of claim 1 as shown above.
Beausoleil does not explicitly teach wherein the email service provider is one of Gmail, Yahoo, and Hotmail (paragraph 0017 talks about sharing data to external user through email. However the disclosure does not explicitly mention one of Gmail, Yahoo, and Hotmail).
Goh teaches wherein the email service provider is one of Gmail, Yahoo, and Hotmail ( see paragraph 0084, lines 4-7, stating “The Java server application running on the target WAP Server will allow the target to link his Mail server POP/IMAP/Web-based (101 or 102), e.g. (Hotmail and Yahoo! mail).”).  
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify Beausoleil, in view of Williams and Tichauer, to incorporate the teaching of Goh to link various email service providers to the content management (see paragraph 0017 of Beausoleil).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Beausoleil, in view of, Williams, further in view of Tichauer, further in view of Von Haden et al. (US PGPUB No. US 20140013212 A1), hereinafter, Von Haden. 
As to claim 4, the rejection of claim 1 is incorporate.  Beausoleil, in view of Williams and Tichauer, teaches teaches all the limitations of claim 1 as shown above.
Beausoleil does not explicitly teach wherein the data file includes invoice data (Paragraph 0007 talks about templates for creating various document as stated in lines 6-8 “The content management system can store templates corresponding to each type of document that can be created”. However, the disclosure fails to explicitly mention invoice).
Von Haden teaches wherein the data file includes invoice data (see paragraph 0031, lines 21-23, states “An invoice template may be suggested in view of a user's recent activity with a financial application”).  
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify Beausoleil, in view of Williams and Tichauer, to incorporate the teaching of Von Haden to include invoice template to create data that include invoice data. One would have been motivated to do so because such invoice data help in enterprise-related activity (see paragraph 0056, lines 9-10, of Von Haden).
As to claim 5, the rejection of claim 1 is incorporate.  Beausoleil, in view of Williams and Tichauer, teaches all the limitations of claim 1 as shown above.
Beausoleil does not explicitly teach wherein the data file includes a resume (Paragraph 0007 talks about templates for creating various document as stated in lines 6-8 “The content management system can store templates corresponding to each type of document that can be created”. However, the disclosure fails to explicitly mention resume).
Von Haden teaches wherein the data file includes a resume (see paragraph 0056, lines 6-8, states “The templates pinned under a personal identity may be more personal in nature, such as a greeting card or resume template”).  
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify Beausoleil, in view of Williams and Tichauer, to incorporate the teaching of Von Haden to include resume template to create data that include resume data. One would have been motivated to do so because such resume data help in personal activity (see paragraph 0056, lines 6-8, of Von Haden).
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Beausoleil, in view of Williams, further in view of Tichauer, and in further view of Yamamura et al. (US PGPUB No. 20060089130), hereinafter, Yamamura. 
As to claim 9, the rejections of claim 1 is incorporate. Beausoleil, in view of Williams and Tichauer, teaches all the limitations of claim 1 as shown above.
Beausoleil further teaches wherein the message sent to the remote server has a size of about up to 40 MB.
Yamamura teaches wherein the message sent to the remote server has a size of about up to 40 MB (paragraph 0108 states  “the size of the entire message is equal to or smaller than the upper limit size (for example, 15 k bytes) receivable by the normal mail processing unit 210 at one time”).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify Beausoleil, in view of Williams and Tichauer, to incorporate the teaching of Yamamura to limit the size of the message. One would be motivated to do (see paragraph 0108, lines 8-12, of Yamamura).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Beausoleil, in view of Williams, further in view of Tichauer, and further in view of Giszczak et al. (US PGPUB No. 20090216845), hereinafter, Giszczak. 
As to claim 10, the rejections of claim 1 is incorporate. Beausoleil, in view of Williams and Tichauer, teaches all the limitations of claim 1 as shown above.
	Beausoleil does not teach wherein the user device has an internet connection, wherein the first option is available when the internet connection is operating above a minimum threshold speed, and wherein the second option is available when the internet connection is operating at a speed below the minimum threshold speed.
Giszczak teaches wherein the user device has an internet connection, wherein the first option is available when the internet connection is operating above a minimum threshold speed, and wherein the second option is available when the internet connection is operating at a speed below the minimum threshold speed (paragraph 0049 teaches selecting two methods based on network speed characteristics i.e. low speed and high speed  “In the email client, a transition 103 is validated by a reception of network speed from the mobile IP client indicating a low speed network and a transition 113 is validated by a reception of network speed from the mobile IP client indicating a high speed network”. Subsequent steps of Fig. 3 teach sending message with attachment when the network speed is high and sending the message only when the network speed is low).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify Beausoleil, in view of Williams and Tichauer, to incorporate the teaching of Giszczak to send the message with data file attachment using email service provider when the network speed is high and sending the message only when the network speed is low. (see paragraph 0040 of Giszczak).
Regarding claim 11:
	Beausoleil, in view of Williams and Tichauer, teaches a system for utilizing a remote server to transmit a message from a user to a receiver, the system comprising: a user device associated with the user and including a controller, wherein the user device is in communication with the remote server; a memory coupled to the controller configured to store program instructions executable by the controller; a database in communication with the remote server, wherein the database stores data including a data file; wherein in response to executing the program instructions, the controller is configured to: generate a message ; send the message to the remote server and cause the remote server to retrieve the data file from the database and send the message and the data file to the receiver (see claim 1 rejection as shown above).
	Beausoleil does not teach detect the internet speed of the user device: receive input from the user to send the message and the data file to a receiver; 3Appl. No. 16/247,558 Response to Office Action dated October 30, 2020 if the internet speed is at or above a threshold speed, send the message and the data file using an email service provider; if the internet speed is below the threshold speed.
Giszczak teaches:
detect the internet speed of the user device  (paragraph 0048 teaches checking network speed as stated“In a step 202, the mobile IP client read in the mobile IP stack if the active network is a high speed or a low speed one and sends the network speed to the email client”);
if the internet speed is at or above a threshold speed, send the message and the data file using an email service provider; if the internet speed is below the threshold speed (paragraph 0049 teaches selecting two methods based on network speed characteristics i.e. low speed and high speed  “In the email client, a transition 103 is validated by a reception of network speed from the mobile IP client indicating a low speed network and a transition 113 is validated by a reception of network speed from the mobile IP client indicating a high speed network”. Subsequent steps of Fig. 3 teach sending message with attachment when the network speed is high and sending the message only when the network speed is low).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify Beausoleil, in view of Williams and Tichauer, to incorporate the teaching of Giszczak to send the message with data file attachment using email service provider when the network speed is high and sent the message only when network speed is low. One would be motivated to do so since sending attachment via email takes relatively long time when the network speed is low (see paragraph 0040 of Giszczak).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL HOSSAIN whose telephone number is (571)270-3070.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571)272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




	May 06, 2021

/KAMAL HOSSAIN/Examiner, Art Unit 2457                                                                                                                                                                                                        


/RAMY M OSMAN/Primary Examiner, Art Unit 2457